MEMORANDUM OPINION
ALLGOOD, District Judge.
This action is brought pursuant to Section 205(g) of the Social Security Act, as amended, [42 U.S.C. § 405(g)], to have this court review a final decision of the Secretary of Health, Education and Welfare, holding that the plaintiff is not disabled within the meaning of Title II of the Social Security Act, so as to entitle him to disability insurance benefits and to establish a period of disability under the provisions of Sections 216(i) and 223 of the Act. [42 U.S.C. §§ 416(i) and 423], for which the plaintiff filed application on July 16, 1964.
The final decision of the Secretary in this case consists of the decision of the Appeals Council rendered on February 28, 1966, affirming, with additional findings, the Hearing Examiner’s decision of July 26, 1965, and holding that the plaintiff is not entitled to a period of disability or to disability insurance benefits under the provisions of the Social Security Act in effect prior to the 1965 Amendments [P.L. 89-97] or as amended thereby.
While there is considerable conflict in the medical evidence in the record, there is substantial evidence to support the Secretary’s decision.
The scope of review by this court of a final decision of the Secretary of Health, Education and Welfare in actions brought under the disability provisions of the Social Security Act is limited to a consideration of the evidence of record to determine whether the decision of the Secretary is supported by substantial evidence. Title 42 U.S.C. § 405(g); Aaron v. Fleming, (D.C.Ala. 1958), 168 F.Supp. 291; Hayes v. Celebrezze, (5th Cir. 1963), 311 F.2d 648; Degner v. Celebrezze, (7th Cir. 1963), 317 F.2d 819. Substantial evidence is such relevant evidence as a reasonable mind might accept as adequate to support the conclusion of the Secretary. Aaron v. Fleming, supra; Hayes v. Celebrezze, supra. Findings of the Secretary based on either conflicting evidence or conflicting inferences from the evidence may not be disturbed by this court; such conflicts are for the trier of fact, not this court, to resolve. Degner v. Celebrezze, supra; Celebrezze v. Bolas, (8th Cir. 1963), 316 F.2d 498.
Having carefully reviewed the decision of the Secretary, the evidence of record and the pleadings, this court finds and concludes that the decision of the Secretary is supported by substantial evidence, and that the proper legal standards were employed by the Secretary in reaching the decision from which plaintiff appeals. An appropriate order affirming the decision of the Secretary will be entered.